Case 1:20-cv-00172-CG-N Document 16 Filed 03/08/21 Page 1 of 1                                   PageID #: 35




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 JOSHUA TEAL, #305729,                                   )
                                                         )
            Plaintiff,                                   )
                                                         )
 vs.                                                     )    CIVIL ACTION NO. 20-0172-CG-N
                                                         )
 ALABAMA DEPARTMENT OF                                   )
 CORRECTIONS,                                            )
                                                         )
            Defendant.                                   )

                                               JUDGMENT

        It is ORDERED, ADJUDGED, and DECREED that this action be and is

hereby DISMISSED with prejudice as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).1

        DONE and ORDERED this the 8th day of March, 2021.


                                            /s/ Callie V. S. Granade
                                            SENIOR UNITED STATES DISTRICT JUDGE




        1
          Plaintiff did not file a second amended complaint by March 1, 2021 as required by the Order issued on
February 8, 2021 (Doc. 15).
